DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 11/02/2020 and Applicant’s Appeal Brief of application 13/414995 filed 11/02/2020.
As such, claims 1-15, 17-23, and 25 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-15, 17-23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial transactions (Specification [0001]) without significantly more. 
Subject Matter Eligibility Standard
Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 25 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “transmitting a one-time password to a mobile computing device of a user transparent to the user:
receiving entry of pre-staged transaction data from the user before an engagement with a self-service financial transaction terminal;
storing the pre-staged transaction data and the one-time password;
receiving pre-staged transaction data and said one-time password included with said prestaged transaction data transparent to the user in a session with the mobile computing device at the self-service financial transaction terminal within a pre-determined securely transmit data time-out period commencing at a time when the pre-staged transaction data is entered on the mobile computing device before the mobile computing device processor is in communication with the self-service financial transaction terminal processor;
transmitting said prestaged transaction data and said one-time password included with said transmitted prestaged transaction data transparent to the user to said backend host processor:

executing a the transaction based at least in part on the pre-staged transaction data;
transmitting an image of a receipt acknowledging execution of the transaction based at least in part on the pre-staged transaction data to completion to the processor of the mobile computing device; and 
receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data;
marking the transaction as completed in response to receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data:
marking the transaction as completed in response to receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data:
clearing the pre-staged transaction data in response to receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data; and making the transaction unavailable for display on the mobile computing device after said clearing in response to receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data”. 
inter alia the functions or steps of “transmit a one-time password to a mobile computing device of a user transparent to the user;
receive pre-staged transaction data and said one-time password included with said pre-stage transaction data transparent to the user in a session with the mobile computing device at the self-service financial transaction terminal within a pre-determined securely transmit data timeout period commencing at a time the pre-staged transaction data is entered before the mobile computing device processor is in communication with the self-service financial transaction terminal processor, said pre-staged transaction data and said one-time password being stored;
transmit said pre-staged transaction data and said one-time password included with said transmitted pre-stage transaction data transparent to the user;
validate said one-time password for a transaction with the prestaged transaction data;
execute a transaction based at least in part on the pre-staged transaction data;
transmit an image of a receipt acknowledging execution of the transaction based at least in part on the pre-staged transaction data to completion; and
receive entry of the pre-staged transaction data from the user before an engagement with the self-service financial transaction terminal;
store the pre-staged transaction data and the one-time password, the one-time password transparent to the user;
receive the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data;

make the transaction unavailable for display on the mobile computing device after said clearing in response to receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Financial transactions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a (mobile computing device, terminal) processor, memory, and a network (email, Short Message Service, and wireless communication technology). However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0001]) (Information Disclosure Statement (IDS) submitted 10/25/2019, Final Rejection for Mexican Patent Application No. MX/a/2014/010699, 1/16/2019, 14 pages (includes English-language summary)) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which 
As for dependent claims 2-23, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of a (mobile computing device, terminal) processor, memory, and a network (email, Short Message Service, and wireless communication technology).. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments 
Applicant's arguments with regards to prior art have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The examiner respectfully disagrees with applicant’s arguments. Step 2A, Prong Two: Are the claims integrated into a practical application of the exception?, the examiner takes the position that based on the prior art of record, mobile devices are routinely used during transactions. The examiner concedes that the number of references required to reject the claims on the basis of a 35 USC § 103 rejection renders the claims non-obvious. However, patent eligibility is a separate consideration than prior art rejections. Specifically, the last two claim limits of independent claims 1 and 25 require the marking and clearing of the pre-staged data from the mobile phone. The examiner takes the position that clearing or deleting data is an extra solution activity any mobile phone routinely performs. The remaining claim limits directed toward pre-staging a transaction on a mobile phone are known in the art as is shown in the prior art of record. The applicant uses the same rational under section D. Step 2B:    Are additional elements included that amount to significantly more than the judicial exception? for Examiner’s response to arguments have been previously addressed. Regarding applicant’s argument that “claims provide a practical application “by providing customers an alternative channel using a mobile device, such as smart phone, to pre-stage an ATM transaction and to complete the execution of the transaction at the ATM. This use of the known technology which is generally linked to the abstract idea. As such, the examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/27/2021